Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Herman Lee Knight appeals the district court’s order dismissing his Title VII employment discrimination action for failure to timely file a charge of discrimination with the Equal Employment Opportunity Commission. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Knight v. Tyson Foods, Inc., No. 3:12-cv-00047-RJC-DCK (W.D.N.C. Apr. 23, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.